Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-7 and 19-32 are currently pending in this application.
Claims 8-18 have been canceled.
Claims 19-32 have been added.

Response to Amendments
The applicant amended claim 1 to include features of “a profile curve movement unit configured to perform a sweeping process by translating and rotating the profile curve set by the profile curve setting unit, and to decide a pseudo guide line satisfying a predetermined condition”, “a surface generation unit configured to generate surface data defined by a locus obtained by adjusting the profile curve using the sweeping process of the profile curve movement unit” and “wherein the predetermined condition includes a first condition, relating to a shape feature of a surface, that is a condition for matching the pseudo guide line expressed as a locus of one point on the profile curve moved by the sweeping process of the profile curve movement unit with a flow of surface data to be generated, and in which the pseudo guide line becomes a line of curvature of the surface data
The applicant canceled claims 8-12 and 16-18 and the rejections of the claims under 35 USC 101 program per se have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


FP 7.30.05
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

FP 7.30.06
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
shape data input
unit
to input shape data ...
1 and 7 
2
profile curve setting
unit
to set a profile curve …
1 and 2
3
profile curve movement
unit
to translate and rotate the profile curve …
1-2 and 4
4
surface generation
unit
to generate a surface …
1
5
first movement processing
unit
to translate the profile curve …
2-3
6
second movement processing
unit
to move the profile curve …
2 and 5

Table 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-7 and 19-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantz (Jason Kantz, “Application of Sweeping Techniques to Reverse Engineering,” MS thesis, December 19, 2003, p.1-63; IDS) in view of Li et al. (Cai-Yun Li, Ren-Hong Wang and Chun-Gang Zhu, “An approach for designing a developable surface through a given line of curvature,” Computer-Aided Design 45 (2013), p. 621-627; IDS) and further in view of Lee et al. (7,236,167).

Regarding claim 1, Kantz teaches a surface generation (e.g., To recover a swept surface from a 3-D point cloud.  Kantz: p. 33 para. 1 L.1) device (e.g., CAD/CAM systems.  Kantz: p. 1 para. 1 L.6) comprising: 
a shape data input unit (e.g., The data for this thesis was acquired using a Minolta Vivid 900 laser scanner. The Vivid 900 uses a triangulation method to acquire range data. Triangulation works by sending a focused beam of light into the scene. This beam of light creates a tiny spot of light in the scene, the target. The target is recorded by a sensor or in a Charged Coupled Device (CCD) image. Kantz: p. 5 para. 2 L.1-5) configured to input shape data of a model (e.g., Data Acquisition - the collection of 3D point data from scanning or use of a coordinate measuring machine (CMM).  Kantz: p. 3 para. 1 L.3-4.  Figure 2.1 gives a classiﬁcation from [44] of methods for acquiring range images—sets of points in 3D. Curless surveys recent 3D scanning technologies in [11]. Contact methods are based on probes at the end of an arm and use the kinematics of the arm to determine the contact position. Optical methods are generally more popular than tactile methods because of faster acquisition rates. Optical methods are either active or passive. Passive methods use image analysis and stereo pairs of images to determine height and coordinate information. Active methods use some form of artiﬁcial light to acquire the range data. Structured lighting projects a pattern of light onto a surface and determines distance by interpreting deformations of the pattern. Ranging methods measure distance by sensing the time of ﬂight, starting when a pulsed laser beam leaves a device and ending when it is reﬂected back to a sensor. Kantz: p. 3 para. 2 and p. 5 para. 1);  
a profile curve setting unit (e.g., the functionality of performing finding appropriate planar curves and recreating the sweep.  Kantz: p. 22 para. 1 L.2. The functionality of the section for ﬁnding the object center and bounding box of a 3-D point cloud and ﬁnding a bounding box is applied in the process of curve and surface recovery from parts represented as translational, rotational, and free-form sweeps. Kantz: p. 33 para. 1 L.8-11) configured to set, into a computer (e.g., CAD/CAM systems.  Kantz: p. 1 para. 1 L.6), a profile curve fitted to a part of the shape data (e.g., Each curve can be recovered by examining the points near an appropriate slicing plane. The slicing plane approximates the position and orientation of an original plane containing the desired curve. Methods for choosing a plane according to the type of sweep (extrusion, rotation, free-form).  Kantz: p. 22 para. 2 and p.23 para. 1 L.1. The curve that lies in the slicing plane can be found by projecting points near the plane onto the plane and approximating a curve to ﬁt the projected points.  Kantz: p. 23 para. 2.  The 2-D point cloud forms an unorganized band of points around the desired curve as shown in ﬁgure 4.3. The next step is to select a subset of the points as shown in ﬁgure 4.5 such that if the points are connected by line segments the shape of the curve is accurately approximated. This subset of points can then be interpolated using a B-spline curve. Kantz: p. 23 para. 5 and Figs. 4.3 and 4.5.  It is obvious that points that lie in a slicing plane are part of the 3D point cloud of the scene are used to derive the profile curve with the Slicing Algorithm in sec. 4.5 on p. 31);  
a profile curve movement unit (e.g., the functionality of determining the moving of a generator (which may be a curve, surface or solid) along a trajectory curve.  Kantz: p. 12 para. 1 L.1-2) configured to perform sweeping process by translating and rotating the profile curve set by the profile curve setting unit, and to decide a pseudo guide line satisfying a predetermined condition (e.g., thesis will focus on swept surfaces where the generator is a B-spline curve. Attention will be restricted to three types of sweeping techniques: translational, rotational and general. Translational sweeping moves a generator along an open trajectory curve. An example of a translational sweep is the extrusion operation in solid modeling. Figure 3.3 depicts a translational sweep along a non-linear trajectory forming a paper clip. Rotational sweeping involves moving a proﬁle curve along a circular trajectory giving rise to an axis of rotation. An example of a rotational sweep is the revolve operation in solid modeling. Figure 3.4 depicts a rotational sweep about the z axis forming a vase. Kantz: p. 12 para. 3 and p. 14 para. 1 and Figs. 3.1-3.4; see 1_2 below);  and 
a surface generation unit (e.g., the functionality of sweeping that refers to the moving of a generator (which may be a curve, surface, or solid) along a trajectory curve.  Kantz: p. 12 para. 1 L.1-2) configured to generate a surface data defined by a locus (e.g., a trajectory curve; Kantz: p. 12 para. 1 L.2) obtained by moving the profile curve using the sweeping process of the profile curve movement unit (e.g., To recover a swept surface from a 3-D point cloud, one must ﬁnd the appropriate planar curves and recreate the sweep operation. In the case of a translational sweep, the surface depends on a proﬁle curve and a trajectory curve. A rotational sweep depends on an axis and a proﬁle curve. A free-form surface depends on a set of section curves that approximate the surface.  Kantz: p. 33 para. 1 L.1-5), 
wherein the predetermined condition (e.g., type of trajectory: such as open, non-linear, circular etc. Kantz: p. 12 para. 3 and p. 14 para. 1 and Figs. 3.1-3.4) includes a first condition, relating to a shape feature of a surface, that is a condition for matching the pseudo guide line (see 1_3 below) expressed as a locus of one point on the profile curve moved by the sweeping process of the profile curve movement unit with a flow of surface data to be generated, and in which the pseudo guide line (see 1_4 below) becomes a line of curvature of the surface data (e.g., An example of a translational sweep is the extrusion operation in solid modeling. Figure 3.3 depicts a translational sweep along a non-linear trajectory forming a paper clip. Rotational sweeping involves moving a profile curve along a circular trajectory giving rise to an axis of rotation.  An example of a rotational sweep is the revolve operation in solid modeling.  Figure 3.4 depicts a rotational sweep about the z axis forming a vase. Kantz: p. 12 para. 3 L.4 and p. 14 para. 1 and Figs. 3.3-3.4.  See 1_1 below). 
While Kantz does not explicitly teach, Li teaches:
(1_1).  a locus of one point on the profile curve moved by the sweeping process of the profile curve movement unit with a flow of surface data to be generated, and in which the pseudo guide line becomes a line of curvature of a surface (e.g., Line of curvature is one of the most important characteristic curves on a surface and it plays an important role in differential geometry [13,14]. It is a useful tool in surface analysis for exhibiting variations of the principal direction. The corresponding principal curvature and principal directions are also important attributes on the smooth surfaces. Line of curvature can guide the analysis of surfaces, widely used in geometric design, shape recognition, polygonization of surfaces and surface rendering [15–17]. Moreover, line of curvature is closely related with rotation minimizing frames, which possess many interesting features. Li: sec. 1 para. 3 L.1-10.  In this section, some representative examples are given according to three types of developable surfaces. In order to make the surfaces more clear, in all the figures, the black curves represent the given curves, i.e. the lines of curvature of the resulting surfaces. Li: sec. 4 para. 1. In Example 2, we construct a cone surface which possesses the given curve as a line of curvature. Fig. 3 illustrates the cone with the arc of a circle. Li: sec. 4 para. 3 (Example 2).  In Example 3, we construct a developable surface which owns a circular Helix as a line of curvature.  Fig. 4 illustrates the tangent surface with a circular Helix.  Li: sec. 4 para. 4 (Example 3). In Example 4, we construct a developable spline surface which possesses a quadratic spline curve as a line of curvature in this example.  Fig. 5 illustrates the developable spline surface with a quadratic B-spline curve.  Li: sec. 4 para. 5 (Example 4).  It can be seen from Figs. 2-5 that the black curves are the lines of curvature of the resulting surface and the rainbow surfaces are the surfaces generated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the teaching of Kantz so that swept surfaces (developable surfaces) are illustrated (produced) with various curves (Bezier curve, given curve, circular Helix, quadratic B-spline curve, and etc.) as line of curvature.
While the combined teaching of Kantz and Li does not explicitly teach, Lee teaches:
(1_2). to decide a pseudo guide line satisfying a predetermined condition (e.g., A designer using a computer aided design (CAD) computational system will typically approach the design of a free form geometric object (such as a surface) by first specifying prominent and/or necessary subportions of the geometric object through which the object is constrained to pass.  Subsequently, a process is activated for generating the geometric object that conforms to the constraining subportions provided.  In particular, such subportions may be points, curves, surfaces and/or higher dimensional geometric objects.  For example, a designer that designs a surface may construct and position a plurality of curves through which the intended surface must pass (each such curve also being denoted herein as a "feature line" or "feature curve").  Thus, the intended surface is, in general, expected to have geometric characteristics (such as differentiability and curvature) that, substantially, only change to the extent necessary in order to satisfy the constraints placed upon the surface by the plurality of curves.  That is, the designer expects the generated surface to be what is typically referred to as "fair" by those skilled in the art.  Thus, the designer typically constructs such feature curves and positions them where the intended surface is likely to change its geometric shape in a way that cannot be easily interpolated from other subportions of the surface already designed.  Lee: c.1 L.24-47);
(1_3). relating to a shape feature of a surface, that is a condition for matching the pseudo guide line (e.g., For example, a designer that designs a surface may construct and position a plurality of curves through which the intended surface must pass (each such curve also being denoted herein as a "feature line" or "feature curve").  Thus, the intended surface is, in general, expected to have geometric characteristics (such as differentiability and curvature) that, substantially, only change to the extent necessary in order to satisfy the constraints placed upon the surface by the plurality of curves.  That is, the designer expects the generated surface to be what is typically referred to as "fair" by those skilled in the art. Lee: c.1 L.33-43);
(1_4). with a flow of surface data to be generated, and in which the pseudo guide line (e.g., FIG. 1 illustrates the use of an embodiment of the present invention for designing a surface 62 that interpolates any two parametric surfaces such as between the half cylinder surface 30 and the surface 34.  That is, the surface 62 is generated via a novel surface interpolation process, wherein constraints on surface 62 shape are provided by the feature curves 54, 58 and 60, and their associated novel control geometry (e.g., isocline ribbons).  In particular, the following constraints are satisfied by the surface 62: (a) one or more geometric characteristics of the surface 30 along the feature curve 54 are imposed on the surface 62, (b) one or more geometric characteristics of the surface 34 along the feature curve 58 are imposed on the surface 62, and (c) the surface 62 interpolates through the feature curve 60, wherein the surface 62 tangents along the extent of curve 60 are derived from (e.g., identical to) the isocline ribbons 61 and 63.  Thus, using the present invention, a designer can design a surface specified in terms of: (a) a relatively small number of carefully constructed and positioned feature curves, and (b) the desired slope(s) of the surface along the extent of these feature curves (via isocline ribbons).  Moreover, using the present invention, such a designed surface not only interpolates fairly between the feature curves but also may obey other imposed constraints such as convexity, concavity, and/or predetermined curvature ranges. Lee: c.12 L.18-46.  According the teaching of Li, line of curvature are one of the most important characteristic curves on a surface and can guide the analysis of surfaces.  Moreover, line of curvature is closely related with rotation minimizing frames, which possess many interesting features.  Li: sec. 1 para. 3 L.1-10.  Feature curves 54, 58 and 60 in Fig. 1 of Lee are parts of the surface 62 and hence they become important characteristic curves on the surface and thus they become line of curvature of the surface);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into the combined teaching of Kantz and Li so that designed surface not only interpolates fairly between the feature curves but also may obey other imposed constraints such as convexity, concavity, and/or predetermined curvature ranges. (Lee: c.12 L.43-46).

Regarding claim 2, the combined teaching of Kantz, Li and Lee teaches the surface generation device according to claim 1, wherein the profile curve movement unit has 
a first movement processing unit configured to obtain, at every predetermined interval, a tangent vector indicating a direction of the locus obtained by translating one point on the profile curve (e.g., In the case of a linear translational sweep, four planes of the bounding box will be tangent to sides of the cylinder, and two opposite planes will contain the proﬁle of the sweep. Kantz: p. 36 para. 2 L.2-4.  The proper orientation of the trajectory normal can be found by a binary search, rotating the normal about the proﬁle normal until two planes parallel to the trajectory are tangent to the data. Second, the recovered surface is produced by placing k proﬁle curves at local frames along the trajectory according to a trajectory tangent that may not accurately reﬂect the actual value of M(v)(see section 3.4).  Kantz: p. 48 para. 2 L.8-14) by performing a first movement process for translating the profile curve set by the profile curve setting unit (e.g., Accordingly, the isocline ribbon surface S (FIG. 37) can now be defined as follows: 
S(u,v)=B2(u)SL(u,v)+B1(u)SR(u,v)			(5.02)
where conveniently, the u parameter is also the distance measure needed for B1 and B2 of Formulas (3.1).  Thus, when v=0, S(u,0) is the profile; i.e., a blend between the control handles (hL-mL) and (hR-mR).  Additionally, note that when v=1, S(u,1) is the ribbon boundary R derived as a blend of vectors (bL-sL) and (bR-sR).  Also note that if bL and bR are translates of hL and hR, respectively, along sL-mL and sR-mR, respectively, then R is a translation of P, and such similarities may simplify the data storage requirements of the present invention. Lee: c.18 L.4-18 and Fig. 37; reproduced below for reference

    PNG
    media_image1.png
    588
    1050
    media_image1.png
    Greyscale

It can be seen that curve P is translated to curve R), and 
a second movement processing unit configured to perform a second movement process for further moving the profile curve obtained at every predetermined interval through translating and rotating the profile curve so as to satisfy the predetermined condition by setting each of the tangent vectors obtained at every predetermined interval by the first movement process of the first movement processing unit as an initial vector (e.g., The next example is a rotational sweep. The operator selects an axis of the bounding box to use as the axis of rotation. One of the planes of the bounding box containing the axis of rotation is used as the slicing plane for selecting a proﬁle curve as shown in ﬁgure 5.9. The proﬁle points are approximated with a least squares approximation and the resulting NURBS curve is rotated around the axis to produce the surface in ﬁgure 5.10. Kantz: p. 43 para. 1 and Figs. 5.9-5.10.  The normal curvature in a tangent direction at a point on surface P(s, t) is the curvature of the intersection curve of P(s, t) with the plane generated by the tangent vector and the normal to P(s, t) at this point. The directions in which the normal curvature takes maximum and minimum values are called principal directions. The corresponding normal curvatures are principal curvatures.  Li: sec. 2 para. 4 L.2-8.  Referring first to FIG. 37 in describing the present patch generation technique, the following labeling scheme is used.  For the profile, P: 
mL, mR: the left and right hand markers, respectively, of the profile, P; hL, hR: the left and right hand profile handles, respectively, of the profile, P; sL, sR: the left and right hand isocline handles, respectively, of the profile, P; bL, bR: the left and right hand ribbon tangents at the respective left and right end points of isocline boundary R (these ribbon tangents also being denoted as "boundary handles").  Lee: c.17 L.30-42 and Fig. 37.  It would have been obvious to combine the teaching of Lee into the combined teaching of Kantz and Li so that designed surface can be interpolated fairly between the feature curves). 
 
Regarding claim 3, the combined teaching of Kantz, Li and Lee teaches the surface generation device according to claim 2, wherein the first movement processing unit translates the profile curve so as to minimize an error from the shape data (e.g., When a 3-D point cloud is measured from a swept surface, the surface can be recovered by ﬁnding appropriate planar curves and recreating the sweep. In the case of a translational sweep, the surface depends on a proﬁle curve and a trajectory curve. A rotational sweep depends on an axis and a proﬁle curve. A free-form surface depends on a set of section curves that approximate the surface.  Each curve can be recovered by examining the points near an appropriate slicing plane. The slicing plane approximates the position and orientation of an original plane containing the desired curve. Methods for choosing a plane according to the type of sweep (extrusion, rotation, free-form) are discussed in chapter 5. Here the concern is focused on ﬁnding a 2-D proﬁle curve that approximates the points near a slicing plane through the point cloud. The point cloud is given as a set of points relative to the world coordinate system of the scanning device. The plane is represented in point-normal form, where the unit normal to the plane is given by 
    PNG
    media_image2.png
    26
    20
    media_image2.png
    Greyscale
 and a point on the plane is given by 
    PNG
    media_image3.png
    32
    21
    media_image3.png
    Greyscale
.  The curve that lies in the slicing plane can be found by projecting points near the plane onto the plane and approximating a curve to ﬁt the projected points. The signed distance, di, from some point Pi to the plane is given by

    PNG
    media_image4.png
    97
    907
    media_image4.png
    Greyscale

When t is a chosen tolerance, the points meeting the criteria |di| ≤ t, translated to the plane, form a new set of points {P′i}.

    PNG
    media_image5.png
    49
    888
    media_image5.png
    Greyscale

Kantz: p.22 and p. 23 paras. 1-4. To produce a curve from projections of points near a planar slice through a point cloud, the problem is ﬁrst transformed into a 2-D problem (section 4.2). Then a grid structure is set up over the set of 2-D points (section 4.3)
to perform the point thinning (section 4.4) and subset selection (section 4.1). The process of thinning the points in preparation for the ordered selection of a subset of points is implemented as follows:

    PNG
    media_image6.png
    465
    750
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    180
    712
    media_image7.png
    Greyscale

Kantz: p. 31 para.  4. It is obvious that the best curve to fit the projected points have the least tolerance giving the minimum error fitting of the profile curve to the projected points) by repeating, at every predetermined interval, a process of translating the profile by the predetermined interval in a direction of a normal vector of a plane including the profile curve, and then further translating the profile curve after the translation in a plane including the profile curve after the translation (e.g., Fig. 37 of Lee shows the geometric objects used in an embodiment of the present invention for generating a surface S from two surfaces SL and SR. Lee: c. 11 L.56-58.  This surface generation procedure is repeated for each patch in surface 62a of Fig. 3 of Lee.  In FIG. 3, for example, if S1 is the surface 30 and S2 the strip 34, and one boundary is the vertical line 54 of the surface 30 and the other boundary is the curve 58 on the strip 34, then the surface 62a is S, which runs between these two boundaries and is tangent to S1 and S2 at the boundaries.  Lee: c.13 L.46-51. Therefore, the generation is repeated for each portion surface of surface 62a.  It would have been obvious to combine the teaching of Lee into the combined teaching of Kantz and Li so that designed surface can be interpolated fairly between the feature curves). 
 
Regarding claim 6, the combined teaching of Kantz, Li and Lee teaches the surface generation device according to claim 1, wherein the predetermined condition further includes a second condition, relating to a shape feature of a boundary curve of the surface area in which two pieces of curves formed by moving both ends of the profile curve for moving the profile curve using the sweeping process have curvature monotonicity (e.g., Rotational sweep: a profile curve, the surface of revolution, and the shaded image.  Kantz: Fig. 3.4. In order to make the surfaces more clear, in all the figures, the black curves represent the given curves, i.e. the lines of curvature of the resulting surfaces. Li: sec. 4 para. 1. In Example 2, we construct a cone surface which possesses the given curve as a line of curvature. Fig. 3 illustrates the cone with the arc of a circle. Li: sec. 4 para. 3 (Example 2).  In Example 3, we construct a developable surface which owns a circular Helix as a line of curvature.  Fig. 4 illustrates the tangent surface with a circular Helix.  Li: sec. 4 para. 4 (Example 3). In Example 4, we construct a developable spline surface which possesses a quadratic spline curve as a line of curvature in this example.  Fig. 5 illustrates the developable spline surface with a quadratic B-spline curve.  Li: sec. 4 para. 5 (Example 4).  These surface are produced by moving both ends of the profile curve to have curvature monotonicity). 
 
Regarding claim 7, the combined teaching of Kantz, Li and Lee teaches the surface generation device according to claim 1, wherein the predetermined condition further includes a third condition, relating to fitting accuracy of surface data, in which an error between the surface data to be generated and the shape data input by the shape data input unit is minimized (e.g., In the example of rotational sweep of Fig. 3.4 of Kantz, the profile curve is a best fit profile curve to the projected points.  The swept surface is the best surface to fit the point clouds of the object: vase.  Therefore, the error between the swept surface and the 3D point cloud is minimized). 

Regarding claim 19, the claim is a non-transitory computer readable medium claim of device claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Lee claims data storage for a computer program that performs the steps of the invention. (Lee: Claim 98)

Regarding claim 20, the combined teaching of Kantz, Li and Lee teaches the non-transitory computer readable medium according to claim 19, wherein the first condition is a condition in which the locus formed by one point on the profile curve becomes a line of curvature of the surface to be generated (e.g., Paper clip generated with translational sweep.  Kantz: Fig. 3.3.  The arc of a circle R® as a line of curvature.  Li: Example 2 and Fig. 3.  A circular Helix as a line of curvature.  Li: Example 3 and Fig. 4.  A quadratic spline curve as a line of curvature.  Li: Example 4 and Fig. 5), and an angle from a normal vector of the surface to a principal normal vector of the locus becomes constant on the locus (e.g., Theorem 1. A necessary and sufficient condition that a curve on a surface be a line of curvature is that the surface normals along the curve form a developable surface.  The proof of Theorem 1 can be found in text books on Differential Geometry, such as [14].  Given a spatial curve r : s → r(s), where s is the arc length parameter. Assume it is on a surface P(s, t) and P(s, 0) = r(s). Let the normal surface of r(s) be 

    PNG
    media_image8.png
    39
    630
    media_image8.png
    Greyscale

where n = N cos θ + B sin θ, b = B cos θ − N sin θ, θ represents the angle between the vectors N and n. The vector functions N, B are the principal normal and the binormal of r(s), respectively. That is n, b are the rotation of N and B of the curve r(s) in the normal plane (see Fig. 1).  Li: sec. 3 para. 1 L.3-5 and paras. 2-3). 
 
Regarding claim 21, the combined teaching of Kantz, Li and Lee teaches the non-transitory computer readable medium according to claim 19, wherein the sweeping process moves the profile curve by rotation using the rotation minimizing frame (e.g., Rotational sweeping involves moving a proﬁle curve along a circular trajectory giving rise to an axis of rotation. An example of a rotational sweep is the revolve operation in solid modeling. Figure 3.4 depicts a rotational sweep about the z axis forming a vase. Kantz: p. 12 para. 3 and p. 14 para. 1 and Figs. 3.1-3.4.  According to the Theorem 1, r(s) is the line of curvature of the surface P(s, t) if and only if Q(s, t) is developable and Q(s, t) is the normal surface of P(s, t). By Lemma 1, after simple computation, we have

    PNG
    media_image9.png
    200
    612
    media_image9.png
    Greyscale

This means that

    PNG
    media_image10.png
    60
    503
    media_image10.png
    Greyscale

where s0 is the starting value of the arc length. Generally, we choose s0 = 0, and then θ0 = θ(0). In fact, Eq. (3.2) defines a remarkable class of moving frames. By simple computation, one may conclude that the derivative vectors of the frame n, b are parallel to the tangent vector of the curve r(s). These frames (T(s), n(s), b(s)) are called rotation minimizing frames (RMF) which possess many interesting features. Li: sec. 3 para. 4 L.1-19.  ). 
 
Regarding claim 22, the combined teaching of Kantz, Li and Lee teaches the non-transitory computer readable medium according to claim 19, wherein the predetermined condition further includes a second condition, relating to a shape feature of a boundary curve of the surface data, in which two pieces of curves formed by moving both ends of the profile curve for moving the profile curve using sweeping process have curvature monotonicity (e.g., Rotational sweep: a profile curve, the surface of revolution, and the shaded image.  Kantz: Fig. 3.4. In order to make the surfaces more clear, in all the figures, the black curves represent the given curves, i.e. the lines of curvature of the resulting surfaces. Li: sec. 4 para. 1. In Example 2, we construct a cone surface which possesses the given curve as a line of curvature. Fig. 3 illustrates the cone with the arc of a circle. Li: sec. 4 para. 3 (Example 2).  In Example 3, we construct a developable surface which owns a circular Helix as a line of curvature.  Fig. 4 illustrates the tangent surface with a circular Helix.  Li: sec. 4 para. 4 (Example 3). In Example 4, we construct a developable spline surface which possesses a quadratic spline curve as a line of curvature in this example.  Fig. 5 illustrates the developable spline surface with a quadratic B-spline curve.  Li: sec. 4 para. 5 (Example 4).  These surface are produced by moving both ends of the profile curve to have curvature monotonicity). 
 
Regarding claim 23, the combined teaching of Kantz, Li and Lee teaches the non-transitory computer readable medium according to claim 19, wherein the predetermined condition further includes a third condition, relating to fitting accuracy of surface data, in which an error between the surface data to be generated is minimized (e.g., In the example of rotational sweep of Fig. 3.4 of Kantz, the profile curve is a best fit profile curve to the projected points.  The swept surface is the best surface to fit the point clouds of the object: vase.  Therefore, the error between the swept surface and the 3D point cloud is minimized). 

Regarding claims 24 and 25, the claims are dependent from claim 20 and they are similar in scope to claims 22 and 23 respectively.  They are rejected under similar rationale as claims 22 and 23 respectively.

Regarding claims 26-32, the claims are method claims of the non-transitory computer readable medium claims 19-25 respectively.  The claims are similar in scope to claims 19-25 respectively and they are rejected under similar rationale as claims 19-25 respectively.
Lee teaches “A method and system for computer aided design (CAD) is disclosed for designing geometric objects.” (Lee: Abstract L.1-2).

Allowable Subject Matter
Claim(s) 4-5 is/are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 4:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the first condition is a condition, relating to a shape feature of a surface, in which a pseudo guide line expressed as the locus of one point on the profile curve moved-by the sweeping process of the profile curve movement unit becomes a line of curvature of the surface data to be generated, and the pseudo guide line has a small torsion.  
as recited in claim 4.

The following is a statement of reasons for the indication of allowable subject matter in claim 5:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
wherein the second movement processing unit moves the profile curve by rotation using a rotation minimizing frame without rotation in a direction of the tangent vector by rotating the profile curve about one point on the profile curve such that the tangent vector indicating a direction of next translation of the profile curve matches a tangent vector indicating a direction of translation of the profile curve before the predetermined interval.  
as recited in claim 5.

Response to Arguments
Applicant’s arguments filed on November 18, 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an additional reference of Lee (7,236,167).
R1.	The applicant amended claim 1 to include features “a profile curve movement unit configured to perform a sweeping process by translating and rotating the profile curve set by the profile curve setting unit, and to decide a pseudo guide line satisfying a predetermined condition” and “wherein the predetermined condition includes a first condition, relating to a shape feature of a surface, that is a condition for matching the pseudo guide line expressed as a locus of one point on the profile curve moved by the sweeping process of the profile curve movement unit with a flow of surface data to be generated, and in which the pseudo guide line becomes a line of curvature of the surface data”.
The examiner applied the reference of Lee to teach “pseudo guide line” with “A designer using a computer aided design (CAD) computational system will typically approach the design of a free form geometric object (such as a surface) by first specifying prominent and/or necessary subportions of the geometric object through which the object is constrained to pass.  Subsequently, a process is activated for generating the geometric object that conforms to the constraining subportions provided.  In particular, such subportions may be points, curves, surfaces and/or higher dimensional geometric objects.  For example, a designer that designs a surface may construct and position a plurality of curves through which the intended surface must pass (each such curve also being denoted herein as a "feature line" or "feature curve").  Thus, the intended surface is, in general, expected to have geometric characteristics (such as differentiability and curvature) that, substantially, only change to the extent necessary in order to satisfy the constraints placed upon the surface by the plurality of curves.  That is, the designer expects the generated surface to be what is typically referred to as "fair" by those skilled in the art.  Thus, the designer typically constructs such feature curves and positions them where the intended surface is likely to change its geometric shape in a way that cannot be easily interpolated from other subportions of the surface already designed.” (Lee: c.1 L.24-47).  The feature line or feature curve is taken as pseudo guide line.
R2.	The reference of Lee is further cited “For example, a designer that designs a surface may construct and position a plurality of curves through which the intended surface must pass (each such curve also being denoted herein as a "feature line" or "feature curve").  Thus, the intended surface is, in general, expected to have geometric characteristics (such as differentiability and curvature) that, substantially, only change to the extent necessary in order to satisfy the constraints placed upon the surface by the plurality of curves.  That is, the designer expects the generated surface to be what is typically referred to as "fair" by those skilled in the art.” (Lee: c.1 L.33-43) to teach the feature “relating to a shape feature of a surface, that is a condition for matching the pseudo guide line”. 
R3.	The reference of Lee is further cited “FIG. 1 illustrates the use of an embodiment of the present invention for designing a surface 62 that interpolates any two parametric surfaces such as between the half cylinder surface 30 and the surface 34.  That is, the surface 62 is generated via a novel surface interpolation process, wherein constraints on surface 62 shape are provided by the feature curves 54, 58 and 60, and their associated novel control geometry (e.g., isocline ribbons).  In particular, the following constraints are satisfied by the surface 62: (a) one or more geometric characteristics of the surface 30 along the feature curve 54 are imposed on the surface 62, (b) one or more geometric characteristics of the surface 34 along the feature curve 58 are imposed on the surface 62, and (c) the surface 62 interpolates through the feature curve 60, wherein the surface 62 tangents along the extent of curve 60 are derived from (e.g., identical to) the isocline ribbons 61 and 63.  Thus, using the present invention, a designer can design a surface specified in terms of: (a) a relatively small number of carefully constructed and positioned feature curves, and (b) the desired slope(s) of the surface along the extent of these feature curves (via isocline ribbons).  Moreover, using the present invention, such a designed surface not only interpolates fairly between the feature curves but also may obey other imposed constraints such as convexity, concavity, and/or predetermined curvature ranges.” (Lee: c.12 L.18-46) and according to the teaching of Li “Line of curvature is one of the most important characteristic curves on a surface and it plays an important role in differential geometry [13,14]. It is a useful tool in surface analysis for exhibiting variations of the principal direction. The corresponding principal curvature and principal directions are also important attributes on the smooth surfaces. Line of curvature can guide the analysis of surfaces, widely used in geometric design, shape recognition, polygonization of surfaces and surface rendering [15–17]. Moreover, line of curvature is closely related with rotation minimizing frames, which possess many interesting features.” (Li: sec. 1 para. 3 L.1-10) combined to teach the feature “a flow of surface data to be generated, and in which the pseudo guide line” with feature curves 54, 58 and 60 as shown in Fig. 1 of Lee.
For details, please see the rejections to the claim above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611